Citation Nr: 1032089	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  08-09 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for additional neurological disability of the 
lower extremities, claimed to be the result of a January 2005 VA 
transurethral resection of the prostate (TURP) surgical 
procedure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active service in the United States 
Marine Corps from June 1939 to September 1945; he is a survivor 
of the December 1941 attack on Pearl Harbor.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from a 
July 2006 rating decision issued by the above Department of 
Veterans Affairs (VA) Regional Office (RO) that, in part, denied 
the appellant's claim of entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1151 for bilateral lower extremity 
disability claimed to be the result of VA medical treatment 
rendered in connection with a transurethral resection of the 
prostate (TURP) surgery performed at a VA medical center (VAMC) 
in January 2005.

In his March 2008 VA Form 9, the appellant submitted a written 
request for a Travel Board hearing.  He was subsequently 
scheduled for a Travel Board hearing on January 6, 2010, at the 
Albuquerque RO.  A December 2009 letter to the RO from the 
appellant's representative stated that he had told him he would 
be unable to report for that hearing because he was in a 
wheelchair and did not have a ride.  The Veteran failed to report 
for his January 2010 Travel Board hearing.  Neither he nor his 
representative asked that the hearing be rescheduled, and there 
has been no indication that the appellant would report for a 
hearing.  Therefore, the request for a Board hearing is deemed 
withdrawn and the Board will continue with the appeal.  See 
38 C.F.R. § 20.704(d).  This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a total rating based on 
individual unemployability (TDIU) due to service-connected 
disability has been raised by the record, but apparently 
has not yet been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over the TDIU claim, and that issue is 
referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

A determination has been made that additional development is 
necessary with respect to the issue on appeal.  Accordingly, 
further appellate consideration will be deferred and this case 
remanded to the AMC/RO for action as described below.

The appellant contends that his spinal anesthesia was not 
properly administered when he underwent his TURP surgery in 
January 2005, and that this led to spinal nerve damage.  The 
appellant also contends that his currently diagnosed bilateral 
leg neuropathy was caused either by the anesthesia or by the TURP 
surgery itself and that he is therefore entitled to benefits 
under 38 U.S.C.A. § 1151 for these additional disabilities.

The appellant's 38 U.S.C.A. § 1151 claim was filed in February 
2006.  Effective for all claims filed on or after October 1, 
1997, 38 U.S.C.A. § 1151 provides that compensation under chapter 
11 of title 38 of the United States Code shall be awarded for a 
qualifying additional disability of a veteran in the same manner 
as if such additional disability were service connected.  For the 
purposes of this section, a disability is a qualifying additional 
disability if the disability is not the result of the veteran's 
willful misconduct and (1) the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished to 
a veteran under any law administered by the Secretary of VA, 
either by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the proximate 
cause of the disability was - 

	(A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or

	(B) an event not reasonably 
foreseeable . . . .

38 U.S.C.A. § 1151 (West 2002 & Supp. 2009).

Review of the medical evidence of record reveals that the 
appellant was treated at a VA facility for complaints of low back 
pain radiating into his lower extremities in 1980.  The January 
2005 pre-procedure checklist states that the appellant ambulated 
with a cane.  A post-surgery note states that the appellant had 
"a difficult time with the spinal anesthetic wearing off" and 
therefore was kept overnight instead of being discharged on 
January 4, 2005.  The next morning, the appellant was noted to be 
ambulating well and without assistance.  A March 2006 VA 
neurology note indicates that the appellant had needed two days 
to recover from the January spinal anesthetic and regain his 
ability to walk.  The appellant reported that he felt that his 
legs had been weak since then.  In July 2005, the appellant 
reported that his legs were not back to normal after the surgery; 
he said that he had to use a crutch in the morning and a cane 
during the day.  Electrodiagnostic testing was accomplished that 
same month and revealed a mixed sensory and motor peripheral 
polyneuropathy that was moderately severe and of unknown 
etiology.  An August 2005 MRI of the appellant's lumbar spine 
revealed extraordinarily severe spinal canal stenosis at L3/4 and 
L4/5, along with severe spinal canal stenosis at L5/S1.  An 
August 2007 VA outpatient treatment note indicates that the 
appellant reported that he had been poisoned by penta-
chlorophenol (a neurotoxin) in 1964, when he worked for the 
Forest Service.

In this case, the RO has not addressed the status of the 
appellant's neurologic manifestations of his lumbar spine 
problems prior to the January 2005 TURP procedure.  In fact, no 
VA treatment records dated after December 1980 and before July 
2004 have been included in the evidence of record.  VA is, thus, 
on notice of records that may be probative to the claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a 
responsibility to obtain records generated by Federal government 
entities that may have an impact on the adjudication of a claim.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore in order to 
fulfill the duty to assist, all of the appellant's private and VA 
orthopedic and neurologic medical treatment records from 1981 
onward, not currently of record, should be obtained and 
associated with the claims file.

Furthermore, the RO did not obtain a medical opinion, and 
pertinent medical questions required to be answered to adjudicate 
his 38 U.S.C.A. § 1151 claim have not been answered.  See 
38 C.F.R. § 3.159(c)(4) (2008); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  There is no competent medical evidence of record 
on the question of whether the appellant has additional 
disability that is causally related to the January 2005 TURP 
procedure (including by way of aggravation), and if there is, 
whether VA care was negligent or otherwise at fault.  There is no 
competent medical evidence on the question of whether the 
appellant was clearly informed that nerve damage was an attendant 
risk of his January 2005 TURP surgery, or whether development of 
neuropathy in the lower extremities after/during TURP surgery is 
an event not reasonably foreseeable.  Remand for a a VA medical 
opinion is accordingly also required.

Because the concept of foreseeability in the VA claims process 
for section 1151 claims is complex, the Board will reiterate 
that, in order to constitute a qualifying additional disability, 
the proximate cause of the additional disability must have been 
(1) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
facility furnishing the care, treatment, or examination, or (2) 
an event not reasonably foreseeable.

As to the latter, underlined criterion, although this case is not 
a medical malpractice action seeking money for tort damages, but 
rather a claim for monthly VA disability benefits, we note that 
the distinction between foreseeability and nonforeseeability is 
analogous to the concept in such actions.  In other words, if 
medical treatment presents the risk of possible, but rare, 
adverse results or side-effects known to the provider, then such 
an outcome is foreseeable, even though unlikely.  In such an 
instance, the patient, by giving his informed consent to the 
treatment, accepts that the unwanted result may occur even if the 
treatment is properly administered.  On the other hand, if a 
result occurs which was not foreseeable by the provider or the 
patient, then the law authorizes payment of benefits under 
38 U.S.C.A. § 1151 in this type of claim.

Under VA regulations, the question of whether proximate cause of 
a Veteran's additional disability or death was an event not 
reasonably foreseeable is to be determined based on what a 
reasonable health care provider would have foreseen.  The event 
need not be completely unforeseeable or unimaginable, but must be 
one that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
38 C.F.R. § 3.361(d)(2).

In a January 2010 written statement, the appellant's 
representative contended that the RO committed error insofar as 
it did not request VA medical quality assurance records 
pertaining to the appellant's January 2005 TURP surgery in 
connection with his claim.  VA's quality assurance program is 
congressionally mandated, and generally most quality assurance 
records are confidential and privileged and may not be disclosed 
for purposes of VA claims adjudication.  See 38 U.S.C.A. § 5705; 
38 C.F.R. §§ 17.500, 17.501; see also Norvell v. Peak, 22 Vet. 
App. 194 (2008).  With some exceptions, such records and 
documents created by VA as part of a quality assurance program 
may not be disclosed to any person or entity.  Hood v. Shinseki, 
23 Vet. App. 295 (2009).  Regulations prescribed by the Secretary 
prevent the disclosure of reports of special incidents (VA Form 
10-2633 or similar forms) and follow-up documents, unless 
developed during or as a result of a Board of Investigation.  See 
38 C.F.R. § 17.501(a)(1)(xii).  Further, the Board notes that the 
Hood decision raises the issue of whether it is appropriate for 
VA, particularly the Veterans Benefit Administration (VBA), to 
preliminarily review medical quality assurance records to 
determine whether these records should be released to the 
Veteran.  On remand, the AMC/RO should attempt to obtain any 
records relevant to the appellant's claim, but only to the extent 
allowed by applicable law and regulations.  Accordingly, the 
Board has attempted to address the concerns of the United States 
Court of Appeals for Veterans Claims (Court) as expressed in the 
Hood case in the remand directions below.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the 
duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances of an 
individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The Court has stated that the Board's task is to make findings 
based on evidence of record - not to supply missing facts.  Beaty 
v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before 
the Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its statutory 
duty to assist the appellant to develop the facts pertinent to 
the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Accordingly, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claim remaining on appeal 
and to afford full procedural due process, the case is REMANDED 
for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The AMC/RO must satisfy itself that all 
notification and development action 
required by 38 U.S.C. A. § § 5102, 5103, 
and 5103A (West 2002 & Supp. 2009), the 
implementing regulations found at 38 C.F.R. 
§ 3.159 (2009) and any other applicable 
legal precedent has been completed. 

2.  Contact the appellant to obtain the names 
and addresses of all private, VA or other 
government health care providers and 
treatment centers where he has been treated 
for any lumbar spine and/or lower extremity 
condition since January 1981.  After securing 
the necessary release(s), obtain those 
records not already in the claims file.  
These records should be associated with the 
claims file, with documentation of any 
inability to secure them.  The appellant and 
his representative should also be informed of 
any negative results.

3.  Attempt to obtain any VA quality 
assurance records relevant to the appellant's 
claim, but only to that extent allowed under 
applicable law and regulations with the 
performance of any and all follow-up as 
necessary, and with documentation of negative 
results.  

In particular, determine whether VA medical 
or adjudicative personnel may permissibly 
review or associate with the claims file any 
records of VA quality assurance pertaining to 
the appellant's January 2005 TURP procedure, 
or, rather, whether such records are 
unavailable or legally privileged to such an 
extent that they are protected from any and 
all review by VA personnel in connection with 
a claim for VA compensation benefits.

If it is found that the records may not be 
released but they may be reviewed, the AMC/RO 
should indicate whether a staff member or 
physician might be permitted to review the 
pertinent records of quality assurance and 
state whether there is any indication in 
those records of carelessness, negligence, 
lack of proper skill, error in judgment, or 
similar instance of fault of VA in furnishing 
the hospital care, medical or surgical 
treatment, or examination, or an event not 
reasonably foreseeable. 

4.  After completing any additional 
notification and/or development action 
deemed warranted by the record, arrange for 
review of the appellant's records by a VA 
neurologist, preferably one who has not 
examined the appellant in the past.  Based 
upon review of the complete record on 
appeal, the reviewer should furnish 
opinions concerning the following:

(a)  What, if any, were the Veteran's 
manifestations of lower extremity 
neurologic pathology present prior to 
January 2005?

(b)  What is the date of the first 
recorded manifestations of right or 
left lower extremity radiculopathy or 
neuropathy?

(c)  What is the etiology of the 
Veteran's current right and left lower 
extremity neurological pathology?  Is 
his currently claimed lower extremity 
neurologic pathology etiologically 
related to any aspect of the TURP 
procedure, or is the claimed leg 
pathology more likely due to some 
other cause or causes?  Explain the 
clinical significance all EMG/NCS and 
imaging reports of record as they 
relate to the above questions.

(d)  Did the appellant develop any 
additional identifiable right or left 
lower extremity pathology due to any 
VA treatment rendered in connection 
with the January 2005 TURP procedure, 
including the administration of a 
spinal anesthetic?  Discuss the role 
of the appellant's concurrent medical 
conditions (such as his lumbar spine 
stenosis) in the etiology and clinical 
course of the right and left lower 
extremity neurological conditions.

(e)  Is any portion of the appellant's 
current lower extremity polyneuropathy 
the result of some aggravation of a 
pre-existing neurological disorder, if 
any, that occurred in connection with 
the TURP procedure?

(f)  Was the course of treatment the 
appellant received in connection with 
the January 2005 TURP procedure in any 
way careless, negligent, lacking in 
proper skill, or reflective of error 
in judgment or similar instance of 
fault on the part of the Department in 
furnishing the hospital care, medical 
or surgical treatment, or examination 
- particularly vis-à-vis the 
development of any additional 
disability in the right or left lower 
extremity?

4.  In addition, the reviewer should 
address the questions of whether the 
Veteran was informed of the possibility of 
nerve damage and whether any increase in 
the appellant's right or left lower 
extremity neurologic pathology was the 
result of an event not reasonably 
foreseeable.  The reviewer should discuss 
whether nerve damage during a TURP 
procedure is an event not reasonably 
foreseeable, and whether the way the 
Veteran's claimed right and left lower 
extremity polyneuropathy developed was an 
event not reasonably foreseeable.  In this 
regard, the reviewer is referred to the 
discussion of foreseeability in pages 5-6, 
above.

5.  As to each of the above questions, the 
reviewer should state the conclusion on an 
at least as likely as not basis (i.e., to 
at least a 50-50 degree of probability).  
The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.  

Note:  The term "aggravation" in the above 
context refers to a permanent worsening of the 
underlying condition, as contrasted to temporary 
or intermittent flare-ups of symptomatology which 
resolve with return to the baseline level of 
disability.

If any opinion and supporting rationale 
cannot be provided without invoking processes 
relating to guesses or judgment based upon 
mere conjecture, the physician should clearly 
and specifically so specify in the report, 
and explain why this is so.  In this regard, 
if the physician concludes that there is 
insufficient information to provide an 
etiologic opinion without result to mere 
speculation, the physician should state 
whether the inability to provide a definitive 
opinion was due to a need for further 
information (with said needed information 
identified) or because the limits of medical 
knowledge had been exhausted regarding the 
etiology of the appellant's lower extremity 
neuropathy.  See Jones v. Shinseki, 23 Vet. 
App. 382 (2010).

6.  If a physical examination or additional 
history is needed before an opinion can be 
rendered, the AMC/RO should arrange for said 
examination.

7.  After all appropriate development has 
been accomplished, the AMC/RO should consider 
all of the evidence of record and re-
adjudicate the appellant's claim.  If the 
benefit sought on appeal remains denied, the 
appellant should be provided a supplemental 
statement of the case (SSOC) and given an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

